890 F.2d 490w
UNITED STATES of America, Appellee,v.Esnoel LOPEZ-PENA, Defendant, Appellant.UNITED STATES of America, Appellee,v.Hector BURGOS, a/k/a "Tito," Defendant, Appellant.UNITED STATES of America, Appellee,v.Elvin Perez SOTO and Fernando Rupert-Gonzalez, Defendants,Appellants.UNITED STATES of America, Appellee,v.Santos Jesus MARTINEZ-TORRES, Defendant, Appellant.UNITED STATES of America, Appellee,v.Luis Alfredo MARTINEZ-TORRES, Defendant, Appellant.UNITED STATES of America, Appellee,v.Epifanio MARTINEZ-TORRES, a/k/a "Fanny," Defendant, Appellant.
Nos. 87-2003 through 87-2008.
United States Court of Appeals,First Circuit.
Heard May 5, 1989.Decided Nov. 22, 1989.As Amended Dec. 1, 1989.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION